DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/11/2022 has been entered.  
4.	Currently claims 1 and 20 have been amended; claims 2 and 21 are canceled. Therefore, claims 1, 3-20 and 22 are pending in this application.   
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1, 3-8 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable by White (White, S.A., Prachyabrued, M., Chambers, T.L. et al. Low-cost simulated MIG welding for advancement in technical training. Virtual Reality 15, 69-81 (2011). https://doi.org/10.1007/s10055-010-0162-x) in view of Albrecht 2017/0200395. 
Regarding claim 1, White teaches the following claimed limitations: a computer-implemented system for simulating of a weld bead formed by joining materials, with or without filler material (p. 71, Sec. 3.1, "Current COTS computer systems provide more than enough power to run the simulation at an acceptable rate. sMIG runs on a Intel Core2Duo equipped with 2GB of ram. An nVidia Quadro based on the G80 architecture or higher because we use nVidia' s 3D vision technology"; also see FIG 6 or FIG 7 regarding the weld bead), the system comprising: processing circuitry (p. 71, Sec. 3.1, "Current COTS computer systems provide more than enough power to run the simulation at an acceptable rate. sMIG runs on a Intel Core2Duo equipped with 2GB of ram. An n Vidia Quadro based on the G80 architecture or higher because we use nVidia's 3D vision technology"); a physical workpiece (Fig. 1 (80/20 frame), p. 72, Sec. 3.4; "custom frame is constructed from 80/20 extrusions (Fig. 1)"); a physical joining tool (Fig. 1 (MIG welding Gun), p. 72, Sec. 3.3, "Head-tracking and MIG gun tracking are achieved with three OptiTrack FLEX:V100 cameras"; p, 73 Sec, 4.4; "The auditory component uses information about the welding gun's pose and the activity of the physical simulation''); one or more image sensors configured to capture images of the physical workpiece and the physical joining tool corresponding to a joining operation (Fig. 9, p. 72, Sec. 3.3; "Head-tracking and MIG gun tracking are achieved with three OptiTrack FLEX:V100 cameras. The cameras are placed in front of the display in a non-linear arrangement providing a suitable tracking volume for the simulated welding ... This toolkit provides prebuilt applications for calibration of the FLEX: V 100 cameras and saving rigid body definitions to file. The toolkit also provides libraries for retrieving the current pose of defined rigid bodies and other information required for tracking"); and a machine readable storage device storing machine readable instructions (p. 71, Sec. 3.1, p. 74, sec. 4.5, "the top mesh layer additionally stores the height of the weld to simulate the deposition of weld material. This information is stored in contiguous memory buffers in a format that does not require data conversions between the graphical and physical simulation. This allows relevant data in the simulation to be passed directly to the video card and stored in vertex buffers without conversion") which, when executed by the processing circuitry, cause the processing circuitry to: display a visual simulation of a three-dimensional joining operation within a simulation domain (p. 71-72 Sec. 3 describing the use of nVidia 3D Vision technology and 3D capable displays, Fig. 6, p. 74, Sec. 5.1, "A three dimensional parabolic shape is assumed for the weld bead"), p. 74-75, Sec. 5.2, Fig. 4, p. 75, sec. 5.3; "Figure 4 shows the conceptual connectivity of nodes in the weld mesh") by simulating the weld bead in the simulation domain as a set of rendered interconnected cross-sectional slices  (p. 74-75, Sec.5.2; "sMIG assumes the shape of the weld bead to be parabolic as in Chan, but the parabola is revolved about the vertical axis, which produces a hemispherical shape . . .”  Performing the simulation over time steps while assuming a parabolic cross section will form the weld bead as a set of interconnected cross-sectional slices since the weld is placed in one or more lines (see, e.g. Figs. 6-7) with a cross-sectional slice deposited during each time step; see pages 4 and 5 of the previous office-action for additional description); and wherein the simulation domain is based on images of the workpiece and the physical joining tool captured by the image sensors (Fig. 1, p. 72, Fig. 6, Fig. 9, p. 72, Sec. 3.3; "Head-tracking and MIG gun tracking are achieved with three OptiTrack FLEX:VlO0 cameras. The cameras are placed in front of the display in a non-linear arrangement providing a suitable tracking volume for the simulated welding . . .  The toolkit also provides libraries for retrieving the current pose of defined rigid bodies and other information required for tracking". Thus, images of the physical joining tool are captured relative to the location of the simulated workpiece to create the simulation domain).
White discloses a physical 80/20 frame where simulated welding is performed (See figs. 1 and 9, p. 72; "The custom frame is constructed from 80/20 extrusions (Fig. 1). It includes adjustable mounting positions for the three cameras and removable guides for calibration (Fig. 9)"). Fig. 6 shows a view of the simulation domain with a rectangular workpiece of approximately the same dimensions as the 80/20 frame used to simulate the workpiece. 
White does not expressly disclose that the simulation domain is based on images of the 80/20 frame; and simulating the weld bead as a set of rendered interconnected cross-sectional slices positioned perpendicularly along a weld trajectory, at respective sampling intervals, wherein the slices are two-dimensional and have a width equivalent to a distance between sampling intervals.
However, Albrecht discloses a system/method for welding training, wherein the system generates simulation scenarios based on captured images a physical work piece ([0019]; [0027]); and wherein the system further simulates weld bead as a set of rendered interconnected cross-sectional slices positioned perpendicularly along a weld trajectory, at respective sampling intervals, wherein the slices are two-dimensional and have a width equivalent to a distance between sampling intervals captured involves ([0058]; also see FIG 4A, [the weld bead is not labeled]; or see FIG 7 and FIG 8, label “708”. It is worth to note that the teaching above is consistent with Applicant’s disclosure; see FIG  23).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of White in view of Albrecht; for example, by incorporating an algorithm that allows the system to generate one or more additional scenarios based on one or more captured images of one or more physical objects; such as a physical workpiece, a welding tool, etc., wherein the system further generates one or more simulated weld bead, including weld bead in the form of interconnected cross-sectional slices that are positioned perpendicularly along a welding trajectory; and wherein, based on the desired sampling rate to generate the slices, the cross-sectional slices are uniformly spaced on the simulated workpiece based on a desired sampling intervals (see FIG 7 and/or FIG 8, label “708”), etc., so that the modified system would be able to generate additional models and/or simulation scenarios that enhance the trainee’s skills.    
White in view of Albrecht teaches the claimed limitation as discussed above. White further teaches:
Regarding claim 3, wherein the instructions are configured to cause the processing circuitry to represent a joint result for a group of concatenated slices using one or more polygons and associated polygon data (p. 74, sec. 4.5 ("The simulation represents a weld-piece as a regular mesh of points. The simulation tracks the current and maximum temperature for every test point in the mesh and, the top mesh layer additionally stores the height of the weld to simulate the deposition of weld material."), p. 74, sec. 5.1 ("sMIG approximates the transient heat transfer problem by partially converging to the steady-state solution at each time step. All points in the weld mesh are initialized to room temperature. In this state, the 3D partial differential Laplace equation is used to represent the temperature distribution throughout the work-piece. As thermal energy is transferred to the work-piece by the electrical arc generated by the welding gun, the discrete weld mesh is used to approximate the solution to the Laplace equation."), p. 74-75, Sec. 5.2 ("sMIG assumes the shape of the weld bead to be parabolic as in Chan, but the parabola is revolved about the vertical axis, which produces a hemispherical shape . . .”), p. 74, Sec. 5.1 ("The depth of penetration and the width of the weld bead are determined based on the temperature distribution. A three dimensional parabolic shape is assumed for the weld bead, and the volume of the bead deposited per unit time is calculated based on the previously calculated width of the bead, the wire feed rate, and the gun velocity"). Thus,  White uses polygon data in at least two ways. First the "discrete weld mesh" forms numerous polygons over the weld. Second, the welding bead is assumed to have a parabolic polygon as its cross section); 
Regarding claim 4, the associated polygon data for the first one of the slices  comprises at least one of: an indication of whether the one or more polygons represent a workpiece, a joint filler bead, or auxiliary data; a joint pass number; joint defect data for the first one of the slices (Fig. 6, "[w]hite represents the target height, blue is too low and orange/red too high"; thus, the system shows defect data for all slices, including a first slice.); pressure applied; time exposed to source or applied heat input for the first one of the slices (p. 74, section 4.5; "The simulation communicates with the tracking component to get the MIG gun pose to determine the heat transfer to the proper mesh nodes. It uses the timestamp included with the pose to determine the time difference between iterations and to calculate the amount of material deposited over the time interval.");
	Regarding claim 5, the instructions are configured to cause the processing circuitry to display a simulated joining material within a visualization of the simulation domain (Abstract, p.72, sec. 3 .2, "The display that our most recent system uses is an active stereo-capable LCD monitor, in our case a Samsung SyncMaster 2233RZ. In combination with n Vidia GeForce3D Vision active glasses it is the most promising") based on a location of the first one of the slices, the one or more polygons (p. 74, sec. 4.5 ("The simulation represents a weld-piece as a regular mesh of points. The simulation tracks the current and maximum temperature for every test point in the mesh and, the top mesh layer additionally stores the height of the weld to simulate the deposition of weld material."), p. 74-75, Sec. 5.2; sMIG assumes the shape of the weld bead to be parabolic as in Chan, but the parabola is revolved about the vertical axis, which produces a hemispherical shape, as shown below), and the associated polygon data (p. 74, sec.5.1 ("sMIG approximates the transient heat transfer problem by partially converging to the steady-state solution at each time step. All points in the weld mesh are initialized to room temperature. In this state, the 3D partial differential Laplace equation is used to represent the temperature distribution throughout the work-piece. As thermal energy is transferred to the work-piece by the electrical arc generated by the welding gun, the discrete weld mesh is used to approximate the solution to the Laplace equation.") p. 74, Sec. 5.1 ("The depth of penetration and the width of the weld bead are determined based on the temperature distribution. A three dimensional parabolic shape is assumed for the weld bead, and the volume of the bead deposited per unit time is calculated based on the previously calculated width of the bead, the wire feed rate, and the gun velocity"); 
	Regarding claim 6, the instructions are configured to cause the processing circuitry to display a result of the joining as a cross-section of a simulated workpiece and a simulated weld bead based on the simulated welding data for one of the slices corresponding to a location of the cross-section (p.76, sec. 6.2; "Real-time cross-sections are available that show the depth of penetration. These cross-sections are drawn above and left of the plate. They represent the width-depth and length-depth cross-sections, respectively"); 
	Regarding claim 7, the instructions are configured to cause the processing circuitry to define one or more simulation domains with reference to a workpiece, and to enable simulated joining of one or more joints within each of the simulation domains (p. 74, sec. 4.5, "The simulation represents a weld-piece as a regular mesh of points. The simulation tracks the current and maximum temperature for every test point in the mesh and, the top mesh layer additionally stores the height of the weld to simulate the deposition of weld material"; p. 74, Sec. 5, "The initial model was adapted from the technique described by Patankar (1980) and uses a finite difference method to solve the thermal conductance problem using a discretization of the workpiece"); 
	Regarding claim 8, the instructions are configured to cause the processing circuitry to display a result of the joining operation for at least one of the slices from any perspective (Fig. 6, "Fig. 6 Various views of an example weld where the height attributed mapped to an artificial gradient"; p. 76, sec. 6.2, "Real-time cross-sections are available that show the depth of penetration. These cross-sections are drawn above and left of the plate. They represent the width-depth and length-depth cross-sections, respectively"; p. 76, Sec. 6.1, "In addition to the realistic view, the graphics unit offers several alternative views that represent different properties of the simulation"); 
	Regarding claim 15, define a joint area within the simulation domain (p. 72, Sec. 3.3 discussing tracking of the welding torch to determine area traversed and duration; p. 74, Sec. 4.5, "The simulation communicates with the tracking component to get the MIG gun pose to determine the heat transfer to the proper mesh nodes. It uses the timestamp included with the pose to determine the time difference between iterations and to calculate the amount of material deposited over the time interval. When new material is deposited, the simulation adjusts the position and a surface normal for each affected mesh node that was affected"; p. 74-75, Sec. 5.1 and 5.2, describing how the bead shape and volume are determined by the system, Figs. 6-7 showing views of a simulated weld with a defined joint area); define respective slice reference frames for the slices based on a joint reference frame of the joint area (Fig. 2 (status information and tracking); p. 73, Sec. 4.1, "Due to the wide variety of configurable inputs needed to define a work-piece and the underlying representation, a component responsible for managing the current configuration was required to ensure the other components receive all configuration parameters at start up and any changes that occur at runtime. Referred to as the Status Information object, it is the first component instantiated by the simulation engine. The component is responsible for parsing the scenario configuration"; p. 73, sec. 4.2, "The second component controlled by the engine is Tracking. The tracking component is central for operation because it acts as both the system clock and it is responsible for delivering information vital to all other components. The data it passes back is encapsulated in a serializable Pose class, which contains the time stamp of when its creation with the position and orientation of an object"; p. 74, sec. 5.1, "To start the process, the coordinates returned by the tracking component are mapped to a particular discrete node. The temperature of the node at the mapped coordinates is set to the arc temperature, which was empirically set to be 6, 500" C. The temperature generated by the welding process is considered constant provided no changes to input parameters are made."), Fig. 10. The status information and tracking modules act together to establish a coordinate system, a type of reference frame, and track movement ); simulate the joining operation for the slices; and projecting simulation data from the slices onto the weld joint to visually simulate a weld bead resulting from the welding operation  within the join arear to establish formation of the shape, size, and temperature of the weld slices formed over time); simulate the joining operation for the slices (p. 74, section 4.5, "The simulation communicates with the tracking component to get the MIG gun pose to determine the heat transfer to the proper mesh nodes. It uses the timestamp included with the pose to determine the time difference between iterations and to calculate the amount of material deposited over the time interval"); and projecting simulation data from the slices onto the weld joint to visually simulate a weld bead resulting from the welding operation (Abstract, Figs. 6-7, p. 72, sec. 3.2, "The display that our most recent system uses is an active stereo-capable LCD monitor, in our case a Samsung SyncMaster 2233RZ. In combination with n Vidia GeForce3D Vision active glasses it is the most promising"); 
Regarding claim 16, the instructions are configured to cause the processing circuitry to simulate the joining operation for each of the slices by determining a plurality of control points in each of the slices based on joint parameters (p. 74, sec. 4.5, "The simulation communicates with the tracking component to get the MIG gun pose to determine the heat transfer to the proper mesh nodes"; p. 74, Sec. 5.1, "Because the work-piece is uniform in nature, the rates of change across dimensions are uniform. This allows us to approximate the solution to the Laplace equation by creating a system of linear equations that solves for the temperature of each node in the plate simultaneously. The Gauss-Seidel method with underrelaxation is used to solve this system of linear equations for the temperature distribution in the plate ... the coordinates returned by the tracking component are mapped to a particular discrete node. The temperature of the node at the mapped coordinates is set to the arc temperature ... The primary output of the numerical heat transfer model is the predicted width of the weld bead, which is found by identifying those nodes that have exceeded the melting temperature of the material"; mesh nodes are an example of control points within the slices); 
Regarding claim 17, the joint parameters comprise welding parameters including at least one of: weld bead width, weld bead height, weld bead convexity or concavity, reinforcement depth, penetration depth, reinforced area, penetrated area, or dilution factor (p. 74, sec. 5.1, "The depth of penetration and the width of the weld bead are determined based on the temperature distribution. A three-dimensional parabolic shape is assumed for the weld bead, and the volume of the bead deposited per unit time is calculated based on the previously calculated width of the bead, the wire feed rate, and the gun velocity";  p. 74-75, Sec.5.2, "sMIG assumes the shape of the weld bead to be parabolic as in Chan, but the parabola is revolved about the vertical axis, which produces a hemispherical shape, as shown below. The volume of the bead is calculated by integrating to find the volume under the parabola, shown in Fig. 3, that has been revolved around the y axis");
Regarding claim 18, the instructions are configured to cause the processing circuitry to define one or more sequences within one or multiple simulation domains simultaneously or one after the other with in a working piece (p. 74-75, Sec. 5.2, "The volume of the bead is calculated by integrating to find the volume under the parabola, shown in Fig. 3, that has been revolved around the y axis. By equating the volume of the wire fed over a unit of time to the volume under the parabola . . .”; p. 74, Sec. 5.1, "The depth of penetration and the width of the weld bead are determined based on the temperature distribution. A three dimensional parabolic shape is assumed for the weld bead, and the volume of the bead deposited per unit time is calculated based on the previously calculated width of the bead, the wire feed rate, and the gun velocity ... sMIG approximates the transient heat transfer problem by partially converging to the steady- state solution at each time step", p. 74, section 4.5, "The simulation communicates with the tracking component to get the MIG gun pose to determine the heat transfer to the proper mesh nodes. It uses the timestamp included with the pose to determine the time difference between iterations and to calculate the amount of material deposited over the time interval"; The sequences are defined by the system as the ordered time steps);
Regarding claim 19, the instructions are configured to cause two or more processors to define the same workpiece and simulate separate welding operations on different simulation domains simultaneously (p. 71, Sec. 3.1, "Current COTS computer systems provide more than enough power to run the simulation at an acceptable rate. sMIG runs on a Intel Core2Duo equipped with 2GB of ram. An n Vidia Quadro based on the G80 architecture or higher because we use nVidia's 3D vision technology". It is worth to note that While already indicates, at least implicitly, the process of simultaneously simulating separate welding simulations on different simulation domains since White, per p. 80 section 9, states, "In this environment, the longer-term development of an instructor station is required to provide the ability to set up simulated run simultaneously, and to send out prerecorded simulations for observation to the individual student stations"); 
Regarding claim 20, the instructions are configured to cause the processing circuitry to display the visual simulation as a mixed reality display or an augmented reality display, in which only information associated with the simulation domain is rendered for display over a captured image (p. 72, sec. 3 .2, "The display that our most recent system uses is an active stereo-capable LCD monitor, in our case a Samsung SyncMaster 2233RZ. In combination with n Vidia GeForce3D Vision active glasses it is the most promising. The monitor and glasses are available as an affordable bundle, and the quality is very good, featuring very little cross talk and low but acceptable brightness in stereo mode with a limited but usable viewing angle. The use of active stereo allows each eye to receive a full resolution frame. This technology allows us to better compensate for head rotations and improves cross talk beyond what is capable with the iZ3D or the Zalman.", p. 76, sec. 6.2, "In order to give users, additional feedback that is not available in real life we augment the realistic view guides that represent the height and speed of the MIG gun. For example, the optimal rate of movement while welding Aluminum would be 4.2 mm/s. Our initial testing shows it to be difficult for most students to naturally engage in such precision. An additional difficulty is that the desired height above the work-piece is only about 3-5 mm. To aid students during training, a series of guides that are proportional to the movement speed and height are drawn near the gun's position. A secondary set is drawn at a constant size, which represents the ideal rate of position and movement. When the two lines meet up within an adjustable tolerance, they are drawn as a single yellow line meaning that the user is operating at the proper height and velocity").  
●	Claims 3-6 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Albrecht and in view of  Schilling (A. Schilling, Jens Basanow, A. Zipf, Vector based Mapping of Polygons on Irregular Terrain Meshes for Web 3D Map Services, Published in WEBIST 2007).
	Regarding claim 3, White teaches, wherein the instructions are configured to cause the processing circuitry to represent a joint result for a group of concatenated slices using one or more polygons and associated polygon data (p. 74, sec. 4.5, "The simulation represents a weld-piece as a regular mesh of points. The simulation tracks the current and maximum temperature for every test point in the mesh and, the top mesh layer additionally stores the height of the weld to simulate the deposition of weld material"); p. 74, sec. 5.1, "sMIG approximates the transient heat transfer problem by partially converging to the steady-state solution at each time step. All points in the weld mesh are initialized to room temperature. In this state, the 3D partial differential Laplace equation is used to represent the temperature distribution throughout the work-piece. As thermal energy is transferred to the work-piece by the electrical arc generated by the welding gun, the discrete weld mesh is used to approximate the solution to the Laplace equation"; , p. 74-75, Sec. 5.2, "sMIG assumes the shape of the weld bead to be parabolic as in Chan, but the parabola is revolved about the vertical axis, which produces a hemispherical shape, as shown below. The volume of the bead is calculated by integrating to find the volume under the parabola, shown in Fig. 3, that has been revolved around the y axis. By equating the volume of the wire fed over a unit of time to the volume under the parabola . . .”; p. 74, Sec. 5.1, "The depth of penetration and the width of the weld bead are determined based on the temperature distribution. A three dimensional parabolic shape is assumed for the weld bead, and the volume of the bead deposited per unit time is calculated based on the previously calculated width of the bead, the wire feed rate, and the gun velocity"; Thus,  White uses polygon data in at least two ways. First the "discrete weld mesh" forms numerous polygons over the weld. Second, the welding bead is assumed to have a parabolic polygon as its cross section).
	If one assumes that White does not explicitly disclose the use of one or more polygons and associated polygon data, Schilling  teaches the use of one or more polygons and associated polygon data (Fig. 2, p. 4, "Connecting two nodes by a string of constrained edges"; p. 4, sec. 3, "The algorithm handles all layer polygons after each other. The first step is to integrate all vertices of the outer and inner polygon boundaries into the triangulated irregular network (TIN) of the terrain. For each vertex v we find the triangle under v.x / v.y and compute the height h value h. The new node n(v.x, v.y, h) is inserted into the TIN and the triangulation is adjusted (Figure 2). All these vertices are now part of the TIN as nodes (called Constrained Nodes here) . ... The last step is to identify all triangles within the polygon and mark them as owned by the layer which is currently processed").
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of White in view of Schilling; for example, by incorporating an algorithm that allows the system to generate one or more simulation scenarios using one or more polygons (and/or data related to polygons), so that the system would have a further potential to generate both high quality and efficient 3D images, as suggested per Schilling (see the disclosure of Schilling, including the Abstract).
White in view of Albrecht and in view of Schilling teaches the claimed limitations as discussed above. White further teaches: 
Regarding claim 4,  the associated polygon data for the first one of the slices comprises at least one of: an indication of whether the one or more polygons represent a workpiece, a joint filler bead, or auxiliary data; a joint pass number; joint defect data for the first one of the slices (Fig. 6, "[w]hite represents the target height, blue is too low and orange/red too high". Thus, the system shows defect data for all slices, including a first slice); pressure applied; time exposed to source or applied heat input for the first one of the slices (p. 74, section 4.5, "The simulation communicates with the tracking component to get the MIG gun pose to determine the heat transfer to the proper mesh nodes. It uses the timestamp included with the pose to determine the time difference between iterations and to calculate the amount of material deposited over the time interval"); 
Regarding claim 5, the instructions are configured to cause the processing circuitry to display a simulated joining material within a visualization of the simulation domain (Abstract, p. 72, sec. 3 .2, "The display that our most recent system uses is an active stereo-capable LCD monitor, in our case a Samsung SyncMaster 2233RZ. In combination with n Vidia GeForce3D Vision active glasses it is the most promising") based on a location of the first one of the slices, the one or more polygons (p. 74, sec. 4.5, "The simulation represents a weld-piece as a regular mesh of points. The simulation tracks the current and maximum temperature for every test point in the mesh and, the top mesh layer additionally stores the height of the weld to simulate the deposition of weld material";  p. 74-75, Sec. 5.2, "sMIG assumes the shape of the weld bead to be parabolic as in Chan, but the parabola is revolved about the vertical axis, which produces a hemispherical shape . . .”); and the associated polygon data (p. 74, sec. 5.1, "sMIG approximates the transient heat transfer problem by partially converging to the steady-state solution at each time step. All points in the weld mesh are initialized to room temperature. In this state, the 3D partial differential Laplace equation is used to represent the temperature distribution throughout the work-piece. As thermal energy is transferred to the work-piece by the electrical arc generated by the welding gun, the discrete weld mesh is used to approximate the solution to the Laplace equation"; p. 74, Sec. 5.1, "The depth of penetration and the width of the weld bead are determined based on the temperature distribution. A three dimensional parabolic shape is assumed for the weld bead, and the volume of the bead deposited per unit time is calculated based on the previously calculated width of the bead, the wire feed rate, and the gun velocity"); 
Regarding claim 6,  the instructions are configured to cause the processing circuitry to display a result of the joining as a cross-section of a simulated workpiece and a simulated weld bead based on the simulated welding data for one of the slices corresponding to a location of the cross-section (p. 76, sec. 6.2, "Real-time cross-sections are available that show the depth of penetration. These cross-sections are drawn above and left of the plate. They represent the width-depth and length-depth cross-sections, respectively").  
Regarding claim 9, White already teaches that instructions are configured to cause the processing circuitry to store the simulation data as data representative of a joining operation based on the cross-sectional slices (see the discussion presented with respect to claim 1).
White does not explicitly teach the above data being vector data.  
However, Schilling teaches computer instructions that that cause the processing circuitry to store the simulation data as vector data representative of a joining operation based on the cross-sectional slices (Abstract, "Our approach is designed to create fully vectorized 3D scenes"; p. 3, sec. 2, "In this paper we pursue an approach that produces fully vectorized 3D maps"; p. 5, sec. 4, "Before the finished vector map is transmitted to the web client, the TIN topology must be broken down into an indexed triangle array or triangle strip array"; p. 5-6, sec. 5, "We found that compressed VRML encoding is the most effective one compared to other compressed ASCII and binary encodings like X3D, 3ds, Viewpoint and others. After encoding the vector map into VRML and performing a standard ZIP compression the resulting file is as small as 414 KB (see Figure 4c)", Fig. 6).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of White in view of Schilling; for example, by incorporating an algorithm that allows the system to store, based on the cross-sectional slices, the simulation data as vector data, in order to enable the system to easily retrieve the data during runtime; and/or enable the system  to generate high quality and efficient 3D images during the simulation.  
Regarding claim 10, White in view of Albrecht and in view of Schilling teaches the claimed limitations as discussed above. 
White further teaches, the instructions are configured to cause the processing circuitry to render a workpiece and a joint filler bead based on data regarding the cross-sectional slices (Fig. 3, p. 74, Sec. 5, "The initial model was adapted from the technique described by Patankar (1980) and uses a finite difference method to solve the thermal conductance problem using a discretization of the work-piece"; p. 74-75, Sec. 5.2, "sMIG assumes the shape of the weld bead to be parabolic as in Chan, but the parabola is revolved about the vertical axis, which produces a hemispherical shape . . . p. 74, Sec. 5.1, "The depth of penetration and the width of the weld bead are determined based on the temperature distribution. A three dimensional parabolic shape is assumed for the weld bead, and the volume of the bead deposited per unit time is calculated based on the previously calculated width of the bead, the wire feed rate, and the gun velocity ... sMIG  approximates the transient heat transfer problem by partially converging to the steady-state solution at each time step"; p. 74, section 4.5, "The simulation communicates with the tracking component to get the MIG gun pose to determine the heat transfer to the proper mesh nodes. It uses the timestamp included with the pose to determine the time difference between iterations and to calculate the amount of material deposited over the time interval"; Performing the simulation over time steps while assuming a parabolic cross section will form the weld bead as a set of interconnected cross-sectional slices since the weld is placed in one or more lines (see, e.g. Figs. 6-7) with a cross-sectional slice deposited during each time step).
In addition, Schilling already teaches the process of rendering a simulation scenario regarding welding based on vector data (Abstract , "Our approach is designed to create fully vectorized 3D scenes"; p. 3, sec. 2, "In this paper we pursue an approach that produces fully vectorized 3D maps"; p. 5, sec. 4, "Before the finished vector map is transmitted to the web client, the TIN topology must be broken down into an indexed triangle array or triangle strip array"; p. 5- 6, sec. 5, "We found that compressed VRML encoding is the most effective one compared to other compressed ASCII and binary encodings like X3D, 3ds, Viewpoint and others. After encoding the vector map into VRML and performing a standard ZIP compression the resulting file is  as small as 414 KB (see Figure 4c"; Fig. 6).
Accordingly, similar to the point made with respect to claim 9, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of White in view of Schilling; for example, by incorporating an algorithm that allows the system to store, based on the cross-sectional slices, the simulation data as vector data, in order to enable the system to easily retrieve the data during runtime; and/or enable the system  to generate high quality and efficient 3D images during the simulation.  
Regarding claim 11, White in view of Albrecht and in view of Schilling teaches the claimed limitations as discussed above. 
White further teaches, the instructions are configured to cause the processing circuitry to render the workpiece and the joint filler bead by: generating a three-dimensional mesh based on the data (p. 74, sec. 4.5, "The simulation represents a weld-piece as a regular mesh of points. The simulation tracks the current and maximum temperature for every test point in the mesh and, the top mesh layer additionally stores the height of the weld to simulate the deposition of weld material. ... The mesh uses a double buffer representation of the temperature and position to prevent writes from affecting reads of an unsteady state"; Fig. 4 (A typical mesh neighborhood)); and mapping at least one of color information, surface type information, heat affected zone information, heat affected zone strength information, pressure applied, time exposed to source or weld puddle information to the three-dimensional mesh (p. 74, sec. 5.1, "sMIG approximates the transient heat transfer problem by partially converging to the steady-state solution at each time step. All points in the weld mesh are initialized to room temperature. In this state, the 3D partial differential Laplace equation is used to represent the temperature distribution throughout the work-piece. As thermal energy is transferred to the work-piece by the electrical arc generated by the welding gun, the discrete weld mesh is used to approximate the solution to the Laplace equation").
In addition, Schilling already teaches the process of rendering a simulation scenario regarding welding based on vector data (Abstract, "Our approach is designed o create fully vectorized 3D scenes"; p. 3, sec. 2, "In this paper we pursue an approach that produces fully vectorized 3D maps"; p. 5, sec. 4, "Before the finished vector map is transmitted to the web client, the TIN topology must be broken down into an indexed triangle array or triangle strip array"; p. 5-6, sec. 5, "We found that compressed VRML encoding is the most effective one compared to other compressed ASCII and binary encodings like X3D, 3ds, Viewpoint and others. After encoding the vector map into VRML and performing a standard ZIP compression the resulting file is as small as 414 KB (see Figure 4c )"; Fig. 6).
Accordingly, similar to the point made with respect to claim 9 or 10, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of White in view of Schilling; for example, by incorporating an algorithm that allows the system to store, based on the cross-sectional slices, the simulation data as vector data, in order to enable the system to easily retrieve the data during runtime; and/or enable the system  to generate high quality and efficient 3D images during the simulation.  
Regarding claim 12, White in view of Albrecht and in view of Schilling teaches the claimed limitations as discussed above. 
White further teaches, the instructions are configured to cause the processing  circuitry to calculate a volume of deposited material (p. 74-75, Sec. 5.2, "sMIG assumes the shape of the weld bead to be parabolic as in Chan, but the parabola is revolved about the vertical axis, which produces a hemispherical shape, as shown below. The volume of the bead is calculated by integrating to find the volume under the parabola, shown in Fig. 3, that has been revolved around the y axis. By equating the volume of the wire fed over a unit of time to the volume under the parabola, we can derive the following equation for the shape of the weld bead, based on given values for the wire diameter, dw, the wire feedrate, f, the time step, Dt, and the width of the weld bead, w, which comes from the numerical heat transfer model described . . .”) and determine the data for the cross-sectional slices based on the calculated volume (p. 74-75, Sec. 5.2, "By equating the volume of the wire fed over a unit of time to the volume under the parabola, we can derive the following equation for the shape of the weld bead, based on given values for the wire diameter, dw, the wire feedrate, f, the time step, Dt, and the width of the weld bead, w, which comes from the numerical heat transfer model”).
	Although White does expressly describe that the data above being vector data,  Schilling already teaches process of determining vector data (Abstract, "Our approach is designed to create fully vectorized 3D scenes"; p. 3, sec. 2, "In this paper we pursue an approach that produces fully vectorized 3D maps"; p. 5, sec. 4, "Before the finished vector map is transmitted to the web client, the TIN topology must be broken down into an indexed triangle array or triangle strip array"; p. 5-6, sec. 5, "We found that compressed VRML encoding is the most effective one compared to other compressed ASCII and binary encodings like X3D, 3ds, Viewpoint and others. After encoding the vector map into VRML and performing a standard ZIP compression the resulting file is as small as 414 KB (see Figure 4c)", Fig. 6).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of White in view of Schilling; for example, by incorporating an algorithm that enables the system to further determine vector data based on the determined shape and volume of the simulation (as taught per Schilling), in order to enable the system to easily retrieve the data during runtime; and/or enable the system  to generate high quality and efficient 3D images during the simulation.  
Regarding claim 13, White in view of Albrecht and in view of Schilling teaches the claimed limitations as discussed above. 
	White further teaches, the instructions are configured to cause the processing circuitry to calculate the volume of deposited material based on programmed simulation parameters (p. 74-75, Sec. 5.1 and 5.2, "sMIG approximates the transient heat transfer problem by partially converging to the steady-state solution at each time step. All points in the weld mesh are initialized to room temperature. In this state, the 3D partial differential Laplace equation is used to represent the temperature distribution throughout the work-piece. As thermal energy is transferred to the work-piece by the electrical arc generated by the welding gun, the discrete weld mesh is used to approximate the solution to the Laplace equation . ... sMIG assumes the shape of the weld bead to be parabolic as in Chan, but the parabola is revolved about the vertical axis, which produces a hemispherical shape . . .”).
Regarding claim 14, White in view of Albrecht and in view of Schilling teaches the claimed limitations as discussed above. 
White further teaches, the instructions are configured to cause the processing circuitry to calculate at least one of a surface geometry or a weld bead penetration for the cross-sectional slices (p. 7 4, sec. 5 .1, "The depth of penetration and the width of the weld bead are determined based on the temperature distribution. A three-dimensional parabolic shape is assumed for the weld bead, and the volume of the bead deposited per unit time is calculated based on the previously calculated width of the bead, the wire feed rate, and the gun velocity";  p. 76, sec. 6.2, "Real-time cross-sections are available that show the depth of penetration. These cross-sections are drawn above and left of the plate. They represent the width-depth and length-depth cross-sections, respectively"; p. 76, Sec. 6.1, "In addition to the realistic view, the graphics unit offers several alternative views that represent different properties of the simulation"), and include the at least one of the surface geometry or the weld bead penetration in the data for the cross-sectional slices (p. 74, sec. 5.1, "The depth of penetration and the width of the weld bead are determined based on the temperature distribution. A three dimensional parabolic shape is assumed for the weld bead, and the volume of the bead deposited per unit time is calculated based on the previously calculated width of the bead, the wire feed rate, and the gun velocity"; p. 76, sec. 6.2, "Real-time cross-sections are available that show the depth of penetration. These cross-sections are drawn above and left of the plate. They represent the width-depth and length-depth cross-sections, respectively").
Although White does not expressly describe  the above data as vector data, Schilling already teaches the process of including surface geometry in the vector data (Fig. 2, Abstract, "Our approach is designed to create fully vectorized 3D scenes"; p. 3, sec. 2, "In this paper we pursue an approach that produces fully vectorized 3D maps"; p. 5, sec. 4, "Before the finished vector map is transmitted to the web client, the TIN topology must be broken down into an indexed triangle array or triangle strip array"; p. 5-6, sec. 5, "We found that compressed VRML encoding is the most effective one compared to other compressed ASCII and binary encodings like X3D, 3ds, Viewpoint and others. After encoding the vector map into VRML and performing a standard ZIP compression the resulting file is as small as 414 KB (see Figure 4c)"; Fig. 6).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of White in view of Schilling; for example, by incorporating an algorithm that enables the system to further store simulation attributes, such as the surface geometry and weld bead being determined, as vector data, etc., in order to enable the system to easily retrieve the data during runtime; and/or enable the system  to generate high quality and efficient 3D images during the simulation.    
●	Claim 22 is rejected under 35 U.S.C.103 as being unpatentable by White in view of Albrecht 2017/0200395 and in view of Albrecht 2017/0200384 (hereinafter Albrecht_384). 
Regarding claim 22, White in view of Albrecht teaches the claimed limitation as discussed above. 
White already teaches that the machine readable storage device further stores  machine readable instructions that the processing circuitry executes (see the discussion presented per claim 1. Particularly, the system already comprises a computer that generates and displays simulation scenarios; and therefore, it already implements a machine readable storage device that stores  machine readable instructions, which the processing circuitry executes); but White does not expressly describe displaying a cross-section of a simulated result of the simulated weld bead in response to receiving a selection of a location of the cross-section.
However, Albrecht_384 teaches s weld training system, wherein the system allows a trainee to select one or more attributes, such as selecting and/or configuring a simulated workpiece being welded; and wherein the system displays a cross- section of the simulated weld bead ([0063]; [0067]: Note that selecting and/or configuring the workpiece already encompasses positioning the workpiece to expose one or more locations, including weld bead location, FIG 5, labels “412”).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of White in view of Albrecht_384; for example, by incorporating an algorithm that generates one or more additional virtual buttons and/or icons that allows the user to further manipulate one or more of the simulated elements being displayed, including selecting a desired location on the virtual/simulated workpiece being welded; and wherein the system displays a cross-section view of one or more of the elements, including a cross-section of the simulated weld bead, etc., so that the user would have a further opportunity to closely inspect the welding that he/she is making. 

Response to Arguments
6.	Applicant’s arguments have been fully considered (the arguments filed on 08/11/2022). Applicant’s arguments are directed to the limitation currently added via amendment. However, new ground of rejection is presented in this current office-action due to the amendment; and therefore, Applicant’s arguments are now moot in view of the new ground of rejection.  








Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715